Title: To Thomas Jefferson from James Maury, 15 March 1808
From: Maury, James
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Liverpool 15 Mar 1808
                  
                  I recieved the letter you honored me with of the 21st November, inclosing one for Mr Eccleston, which I forwarded.
                  This Town, so long famed for its immence commerce with the U.S.A., in all probability, is shortly to experience a sad reverse. Last year no less than 489 American ships cleared out at this port with cargoes to an amount far beyond precedent.
                  We have no information later dated than about the middle of January from Boston; so that all are in painful uncertainty as to what is doing on the other side. Here I consider the more prevalent opinion is, that the embargo is not to be removed, but by one of these events: Vizt a revocation of the orders in Council of 11th Novr, a general peace or a rupture between the U.S.A. & one or other of the two belligerent powers.
                  Under this unpleasant aspect, American produce has not advanced in value equal to my expectation. Altho the United States furnish this country with ⅝th of the Cotton she manufactures, yet the upland Georgia is only about 18d. Whereas in Holland 3/. & in France 4/2 Sterg the pound.
                  Should, unfortunately, war take place, I rather expect I may remain here. At present I cannot precisely say: however, if those things be, it is possible I may, consistently with my residence here, have it in my power to be useful to my fellow citizens. I shall be greatly obliged by your commanding my services.
                  I present you my thanks for your attention to my relations in Albemarle.
                  Mr Bowdoin, our late Envoy to Spain, does me the favor to take charge of this. 
                  I am dear Sir Yr obliged friend & Sert
                  
                     James Maury 
                     
                  
               